


INDEMNITY AGREEMENT
THIS AGREEMENT is made and entered into as of this [__]th day of [_________],
20__ by and between Avago Technologies Limited, a public company limited by
shares organized under the laws of the Republic of Singapore (the “Company”),
and [______________] (“Director”).
RECITALS
WHEREAS, Director performs a valuable service to the Company in his or her
capacity as a director;
WHEREAS, the members of the Company have adopted a Memorandum and Articles of
Association (the “Articles”) providing for the indemnification of the Company’s
directors, auditors, secretary and other officers, as authorized by the
Companies Act (Chapter 50 of Singapore), as amended from time to time (the
“Act”);
WHEREAS, the Articles and the Act permit contracts between the Company and its
directors, auditors, secretary and other officers with respect to
indemnification of such persons; and
WHEREAS, in order to induce Director to continue to serve as a director, the
Company has determined and agreed to enter into this Agreement with Director;
NOW, THEREFORE, in consideration of Director’s continued service as director
after the date hereof, the parties hereto agree as follows:
AGREEMENT
1.Services to the Company. Director will serve as a director of the Company and
as a director, officer or other fiduciary of one or more Company affiliates
(including any employee benefit plan of the Company) (collectively “Company”)
faithfully and to the best of his or her ability so long as he or she is duly
elected and qualified in accordance with the provisions of the Act, the Articles
or other applicable charter documents of the Company or such affiliate;
provided, however, that Director may at any time and for any reason resign from
such positions (subject to any contractual obligation Director may have assumed
apart from this Agreement), and that the Company or any affiliate shall have no
obligation under this Agreement to continue Director in any such position.
2.    Indemnity of Director; Insurance. Subject to, and to the maximum extent
permitted by the Articles, the Act or other applicable law, the Company hereby
agrees to hold harmless and indemnify Director from and against all matters of
whatsoever nature and howsoever arising by reason of or in connection with
Director’s provision of services under clause 1 above. During all periods that
Director is providing services under clause 1 above, the Company shall maintain
directors’ and officers’ insurance for the benefit of Director with insurers,
and at coverage levels, customary for companies comparable in size and business
to the Company.
3.    Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in clause 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Director:
(a)    against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Director becomes legally

Form Updated June 2013    1    





--------------------------------------------------------------------------------




obligated to pay because of any claim or claims made against or by him or her in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, arbitrational, administrative or investigative
(including an action by or in the right of the Company) to which Director is,
was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Director is, was or at any time becomes a director,
auditor, secretary, other officer or agent of the Company, or is or was serving
or at any time serves at the Company’s request as a director, officer, employee
or other agent of another company, partnership, joint venture, trust, employee
benefit plan or other enterprise; and
(b)    otherwise to the fullest extent as the Company may provide to Director
under Article 96 of the Articles.
4.    Limitations on Indemnity. The Company will not provide indemnity pursuant
to clauses 3 and 5 hereof:
(a)    on account of any determination or judgment against Director solely for
an accounting of profits made from the purchase or sale by Director of
securities of the Company pursuant to the provisions of Section 16(b) of the
United States Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any United States federal, state or local statutory law;
(b)     on account of Director’s conduct that is established by a final judgment
as knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;
(c)    in respect of any liability that cannot be indemnified by reason of
section 172 of the Act;
(d)    on account of Director’s conduct that is established by a final judgment
as constituting a breach of Director’s duty of loyalty to the Company or
resulting in any personal profit or advantage to which Director was not legally
entitled;
(e)    for which payment is actually made to Director under a valid and
collectible insurance policy (other than a policy maintained by Silver Lake
Technology Management, L.L.C. or one of its affiliated management companies or
investment funds) or under a valid and enforceable indemnity clause, article or
agreement (other than any clause, article or agreement set forth in the limited
partnership agreement of Silver Lake Partners II Cayman, L.P. or one of its
affiliated management companies or investment funds), except in respect of any
excess beyond payment under such insurance, clause, article or agreement;
(f)    if indemnification is not lawful under the Act or otherwise; or
(g)    in connection with any proceeding (or part thereof) initiated by
Director, or any proceeding by Director against the Company or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors of the Company, (iii) such indemnification is provided by the
Company, in its sole discretion, pursuant to the powers vested in the Company
under the Act, or (iv) the proceeding is initiated pursuant to clause 8 hereof.
5.    Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Director is a director,
officer, employee or other agent of the Company (or is or was serving at the
request of the Company as a director, officer, employee or other agent of
another company, partnership, joint venture, trust, employee benefit plan or
other enterprise) and



2    



--------------------------------------------------------------------------------




shall continue thereafter so long as Director shall be subject to any possible
claim or threatened, pending or completed action, suit or proceeding, whether
civil, criminal, arbitrational, administrative or investigative, by reason of
the fact that Director was serving in the capacity referred to herein.
6.    Partial Indemnification. Subject to the exclusions in clause 4 hereof,
Director shall be entitled under this Agreement to indemnification by the
Company for a portion of the expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Director becomes legally obligated to pay in connection with any action,
suit or proceeding referred to in clause 3 hereof even if not entitled hereunder
to indemnification for the total amount thereof, and the Company shall indemnify
Director for the portion thereof to which Director is entitled.
7.    Notification and Defense of Claim. Not later than thirty (30) days after
Director’s receipt of notice of the commencement of any action, suit or
proceeding with respect to which Director may make a claim in respect thereof
against the Company under this Agreement, Director will notify the Company of
the commencement thereof; but any omission to so notify the Company will not
relieve the Company of any liability it may have to Director under this
Agreement except to the extent, and only to the extent, it can be shown that
Director’s failure to timely notify directly caused damage to Director or the
Company in such proceeding. Further, no such failure to notify shall relieve the
Company of any liability it may have to Director otherwise than under this
Agreement.
With respect to any such action, suit or proceeding for which Director provides
notice to the Company of the commencement thereof:
(a)    the Company will be entitled to participate therein at its own expense;
(b)    except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Director. After notice from the Company to Director of its
election to assume the defense thereof, the Company will not be liable to
Director under this Agreement for any legal or other expenses subsequently
incurred by Director in connection with the defense thereof, except for
reasonable costs of investigation or otherwise as provided below. Director shall
have the right to employ separate counsel in such action, suit or proceeding,
but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of the defense thereof shall be at the expense of Director
unless (i) the Company authorizes Director’s employment of separate counsel,
(ii) Director reasonably concludes, and so notifies the Company, that there is
an actual conflict of interest between the Company and Director in the conduct
of the defense of such action, or (iii) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of Director’s separate counsel shall be at the Company’s
expense. The Company shall not be entitled to assume the defense of any action,
suit or proceeding brought by or on behalf of the Company or as to which
Director shall have made the conclusion provided for in clause (ii) above;
(c)    the Company shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Company shall be permitted to settle any action in its discretion, provided,
however, that any such settlement of an action with respect to which Director is
to be indemnified hereunder shall include a full, unconditional release of
Director, and provided further that no settlement may impose any penalty or
limitation on Director without Director’s written consent, which Director may
give or withhold in Director’s sole discretion;



3    



--------------------------------------------------------------------------------




(d)    the Company shall advance all expenses Director incurs in connection with
such proceeding promptly following Director’s delivery of a written (i) request
therefor and (ii) undertaking to repay said amounts if it is determined
ultimately that Director is not entitled to be indemnified under the provisions
of this Agreement, the Articles, the Act or otherwise; and
(e)    nothing in this clause 7 shall entitle Director to any indemnification,
reimbursement or payment other than in accordance with section 172 of the Act
and applicable law.
8.    Enforcement. Any right to indemnification or advances granted by this
Agreement to Director shall be enforceable by or on behalf of Director in any
court of competent jurisdiction if (i) the claim for indemnification or advances
is denied, in whole or in part, or (ii) no disposition of such claim is made
within sixty (60) days of request therefor. Director, in such enforcement
action, if successful in whole or in part, shall be entitled to be paid also the
expense of prosecuting his or her claim. It shall be a defense to any action for
which a claim for indemnification is made under clauses 3 or 5 hereof that
Director is not entitled to indemnification because of the limitations set forth
in clause 4 hereof. Neither the failure of the Company (including its Board of
Directors or its members) to have made a determination prior to the commencement
of such enforcement action that indemnification of Director is proper in the
circumstances, nor an actual determination by the Company (including its Board
of Directors or its members) that such indemnification is improper shall be a
defense to the action or create a presumption that Director is not entitled to
indemnification under this Agreement or otherwise.
9.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Director, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
10.    Non-Exclusivity of Rights. The rights conferred on Director by this
Agreement shall not be exclusive of any other right which Director may have or
hereafter acquire under any statute, provision of the Company’s Memorandum and
Articles of Association, agreement, vote of members or directors, or otherwise,
both as to action in his or her official capacity and as to action in another
capacity while holding office.
11.    Survival of Rights.
(a)    The rights conferred on Director by this Agreement shall continue after
Director has ceased to be a director, officer, employee or other agent of the
Company or to serve at the request of the Company as a director, officer,
employee or other agent of another company, partnership, joint venture, trust,
employee benefit plan or other enterprise, and shall inure to the benefit of
Director’s heirs, executors and administrators.
(b)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place.
12.    Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then



4    



--------------------------------------------------------------------------------





the Company shall nevertheless indemnify Director to the fullest extent provided
by the Articles, the Act or any other applicable law.
13.    Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the Republic of Singapore.
14.    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
15.    Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.
16.    Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
17.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) upon delivery if delivered by hand to the party to whom such communication
was directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:
 
(a)
 
If to Director, at the address indicated on the signature page hereof.
 
 
 
 
 
(b)
 
If to the Company, to:



AVAGO TECHNOLOGIES LIMITED
No. 1 Yishun Avenue 7
Singapore 768923
Attn: Secretary


With copy to:


Avago Technologies U.S. Inc.
350 West Trimble Road
Building 90
San Jose, CA 95131
Attention: General Counsel


or to such other address as the Company may have furnished to Director.
18.    Merger. This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof, and supersedes any and all prior
agreements and understandings between them with respect thereto.



5    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
 
 
 
 
 
 
 
 
AVAGO TECHNOLOGIES LIMITED






__________________________________
 
 
 
 
By:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 






 
 
 
 
 
DIRECTOR






__________________________________ 





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










6    

